NOT FOR PUBLICATION                      FILED
                    UNITED STATES COURT OF APPEALS                          FEB 4 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XZAN-HANG CAO, AKA Xian-Hang Cao,                No.   17-72192

                Petitioner,
                                                 Agency No. A208-190-474
 v.

ROBERT M. WILKINSON, Acting                      MEMORANDUM*
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 1, 2021**
                                  Honolulu, Hawaii

Before: CLIFTON, R. NELSON, and COLLINS, Circuit Judges.

      Xzan-Hang Cao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his application for asylum. We

have jurisdiction under 8 U.S.C. § 1252 and deny the petition for review.



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      The immigration judge (“IJ”) found Xzan-Hang Cao not credible, and the BIA

concluded that the IJ’s finding was not clearly erroneous. Substantial evidence

supports the adverse credibility determination based on inconsistencies in Xzan-

Hang Cao’s testimony, credible fear interview, and asylum application concerning

(i) how many times he was beaten by the police, (ii) whether he received medical

attention after being beaten, (iii) whether he heard from the police after being

released, and (iv) why his friend did not provide a supporting letter. See Lizhi Qiu

v. Barr, 944 F.3d 837, 842 (9th Cir. 2019).        The record supports the cited

inconsistencies. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). Xzan-

Hang Cao was given an opportunity to explain the inconsistencies but failed to

adequately do so. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Therefore,

without credible testimony, the BIA properly denied Xzan-Hang Cao’s claims for

asylum. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION DENIED.




                                         2